DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 4/28/2022 that has been entered, wherein claims 9-23 are pending and claims 1-8 are canceled.
Election/Restrictions
Applicant’s election of Invention II in the reply filed on 4/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 13, 15, 16 and 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 2017/0301560 A1) as cited in the IDS of 7/22/2020.
Regarding claim 9, Yoon teaches a method for bonding semiconductor substrates(Fig. 1), the method comprising: 
placing a die(10, ¶0028) on a substrate(20, ¶0028), respective first connectors(top half of 11, ¶0028) of a plurality of first connectors(top half of 11, ¶0028) on the die(10, ¶0028) contacting respective second connectors(bottom half of 11, ¶0028) of a plurality of second connectors(bottom half of 11, ¶0028) on the substrate(20, ¶0028); and 
performing a heating process(¶0028) on the die(10, ¶0028) and the substrate(20, ¶0028) to bond the respective first connectors(top half of 11, ¶0028) with the respective second connectors(bottom half of 11, ¶0028), the heating process(¶0028) comprising: 
placing a mask(130, ¶0041) between a laser generator(110, ¶0026) and the substrate(20, ¶0028), the mask(130, ¶0041) comprising a masking layer(132, ¶0042) and a transparent layer(131, ¶0041), portions of the masking layer(132, ¶0042) being opaque(132c, ¶0041, wherein 132c blocks 40% or more of the laser light); and performing a first laser shot(please see examiner annotated Fig. 1a, 1b), the laser passing through a first gap(132b, ¶0042, wherein 132b is a gap in 132c) in the masking layer(132, ¶0042) and passing through the transparent layer(131, ¶0041) to heat a first portion(please see examiner annotated Fig. 1a, 1b) of a top side of the die(10, ¶0028) opposite the substrate(20, ¶0028).

    PNG
    media_image1.png
    500
    722
    media_image1.png
    Greyscale


Regarding claim 10, Yoon teaches the method of claim 9, wherein the first gap(132b, ¶0042, wherein 132b is a gap in 132c) has an annular profile(Fig. 1c).

Regarding claim 11, Yoon teaches the method of claim 9, further comprising performing a second laser shot(please see examiner annotated Fig. 1a, 1b), wherein during the second laser shot(please see examiner annotated Fig. 1a, 1b) the laser passes through a second gap(132a, ¶0042, wherein 132a is a gap in 132b) in the masking layer(132, ¶0042) to heat a second portion of the top side of the die(10, ¶0028), the second portion(please see examiner annotated Fig. 1a, 1b) of the top side of the die(10, ¶0028) being surrounded by the first portion(please see examiner annotated Fig. 1a, 1b) of the top side of the die(10, ¶0028).

Regarding claim 13, Yoon teaches the method of claim 11, wherein the second gap(132a, ¶0042, wherein 132a is a gap in 132b) has an external round profile(Fig. 1c) and an internal round profile(Fig. 1c).

Regarding claim 15, Yoon teaches a method of forming a semiconductor device(Fi. 1), the method comprising: 
aligning(Fig. 1a, ¶0034) a first package component(10, ¶0028) with a second package component(20, ¶0028), the first package component(10, ¶0028) having a first conductive connector(top half of 11, please see examiner annotated Fig. 1a, ¶0028), the second package component(20, ¶0028) having a second conductive connector(bottom half of 11, please see examiner annotated Fig. 1a,  ¶0028), wherein the aligning brings the first conductive connector(top half of 11, ¶0028) into physical contact with the second conductive connector(bottom half of 11, ¶0028); and performing a first laser shot(laser beam), the first laser shot(laser beam) impacting the first package component(10, ¶0028) opposite the first conductive connector(top half of 11, ¶0028), the first laser shot(laser beam) being shaped by passing through a first opening(132b, ¶0042, wherein 132b is a gap in 132c),  in a masking layer(132, ¶0042) and through a first partially transparent portion(132c, ¶0042) of the masking layer(132, ¶0042) adjacent to the first opening(132b, ¶0042, wherein 132b is a gap in 132c), the first laser shot reflowing(¶0028) the first conductive connector(top half of 11, ¶0028) and the second conductive connector(bottom half of 11, ¶0028).

Regarding claim 16, Yoon teaches the method of claim 15, wherein the first laser shot being shaped further comprises the first laser shot(laser beam) passing through a second opening(132a, ¶0042, wherein 132a is an opening in 132b) in the masking layer(132, ¶0042).

Regarding claim 20, Yoon teaches the method of claim 15, wherein the first partially transparent portion(132c, ¶0042) is transparent to laser light in a range of 10% to 60%(¶0042).

Regarding claim 21, Yoon teaches a method of forming a semiconductor device(Fig. 1), the method comprising: 
placing a mask(130, ¶0041) over a first side of a substrate(10, ¶0028), a first conductive connector(top half of 11, ¶0028) being on a second side of the substrate(10, ¶0028), the second side being opposite the first side, a second conductive connector(bottom half of 11, ¶0028) being on the first conductive connector(top half of 11, ¶0028) opposite the second side of the substrate(10, ¶0028), wherein the mask(130, ¶0041) comprises a light-blocking layer(132, ¶0042) on a transparent layer(131, ¶0041); and 
projecting a laser beam(¶0028) on the first side of the substrate(10, ¶0028) through the mask(130, ¶0041), wherein the first conductive connector(top half of 11, ¶0028) and the second conductive connector(bottom half of 11, ¶0028) are reflowed by heat produced by the laser beam(¶0028).

Regarding claim 22, Yoon teaches the method of claim 21, wherein the laser beam(¶0028) passes through an annular opening(132b, ¶0041, wherein 132b within 132c) in the light-blocking layer(132, ¶0042).

Regarding claim 23, Yoon teaches the method of claim 21, wherein the laser beam(¶0028) passes through a round opening(132a, ¶0041, wherein 132a is a round opening in 132b) in the light-blocking layer(132, ¶0042).

Regarding claim 24, Yoon teaches the method of claim 21, wherein the laser beam(¶0028) passes through a partially transparent portion(132c, ¶0042) of the light-blocking layer(132, ¶0042).

Regarding claim 25, Yoon teaches the method of claim 24, wherein the partially transparent portion(132b, ¶0042) is transparent to laser light in a range of 10% to 60%(¶0042).

Regarding claim 26, Yoon teaches the method of claim 21, wherein the laser beam(¶0028) passes through a first rectangular opening(right 132b, Fig. 1b) in the light-blocking layer(132, ¶0042).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2017/0301560 A1) as cited in the IDS of 7/22/2020.
Regarding claim 12, Yoon teaches the method of claim 11. 

In the embodiment of Fig. 1, Yoon does not disclose moving the masking layer(132, ¶0042) relative to the substrate(10, ¶0028) after the performing the first laser shot and prior to performing the second laser shot.

In the embodiment of Fig. 5, Yoon teaches changing the portion of the die heated between laser shots(¶0081).  Moving the masking layer(132, ¶0042) relative to the substrate(10, ¶0028) would result in changing the portion of the die heated by the first laser shot(please see examiner annotated Fig. 1a, 1b) and the second laser shot(please see examiner annotated Fig. 1a, 1b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method embodiment of Fig. 1 of Yoon, to include moving the masking layer relative to the substrate after the performing the first laser shot and prior to performing the second laser shot, as suggested by the embodiment of Fig 5 of Yoon, so that the effects of thermal shock on the die is reduced(¶0081).



Regarding claim 14, Yoon teaches the method of claim 9,  

In the embodiment of Fig. 1, Yoon does not teach performing a plurality of the heating processes(¶0028), the plurality of the heating processes(¶0028) bonding each first connector of the plurality of first connectors(top half of 11, ¶0028) with a respective second connector of the plurality of second connectors(bottom half of 11, ¶0028).

In the embodiment of Fig. 4, Yoon teaches performing a plurality of the heating processes(¶0077-79), the plurality of the heating processes(¶0077-79) bonding each first connector(top half of 11, ¶0028)  of the plurality of first connectors(top half of 11, ¶0028) with a respective second connector(bottom half of 11, ¶0028)  of the plurality of second connectors(bottom half of 11, ¶0028).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method embodiment of Fig. 1 of Yoon, to include moving the masking layer relative to the substrate after the performing the first laser shot and prior to performing the second laser shot, as suggested by the embodiment of Fig 4 of Yoon, so that quality and reliability of the connectors will be enhanced(¶0078).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2018/0366433 A1) in view of Yoon et al. (US 2017/0301560 A1) as cited in the IDS of 7/22/2020.
Regarding claim 15 Ahn teaches a method of forming a semiconductor device(Figs. 1-4), the method comprising: 
aligning a first package component(13, ¶0030) with a second package component(11, ¶0030), the first package component(13, ¶0030) having a first conductive connector(131, ¶0030), the second package component(11, ¶0030) having a second conductive connector(111, ¶0030), wherein the aligning brings the first conductive connector(131, ¶0030) into physical contact(Fig. 4, ¶0025) with the second conductive connector(111, ¶0030); and 
performing a first laser shot(¶0026, unillustrated laser beam from laser head 400), the first laser shot(¶0026, unillustrated laser beam from laser head 400) impacting the first package component(13, ¶0030) opposite the first conductive connector(131, ¶0030), the first laser shot(¶0026, unillustrated laser beam from laser head 400) being shaped by passing through a first opening(please see examiner annotated Fig. 1) in a masking layer(200,¶0022) , the first laser shot(¶0026, unillustrated laser beam from laser head 400) reflowing(¶0026) the first conductive connector(131, ¶0030) and the second conductive connector(111, ¶0030).

Ahn is silent in regards to the first laser shot(¶0026, unillustrated laser beam from laser head 400) being shaped by passing through a first partially transparent portion(210, ¶0022) of the masking layer(200,¶0022) adjacent to the first opening(please see examiner annotated Fig. 4).

Yoon teaches a method for bonding semiconductor substrates(Fig. 1), wherein the first laser shot(laser beam) is shaped by passing through a first partially transparent portion(132c, ¶0042) of the masking layer(132, ¶0042) adjacent to the first opening(132b, ¶0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ahn, so that the first laser shot is shaped by passing through a first partially transparent portion of the masking layer adjacent to the first opening, as taught by Yoon, in order to prevent or reduce tilting and/or warpage and improve the reliability of the semiconductor die(¶0048).

    PNG
    media_image2.png
    652
    609
    media_image2.png
    Greyscale

Regarding claim 16, Ahn teaches the method of claim 15, wherein the first laser shot(¶0026, unillustrated laser beam from laser head 400) being shaped further comprises the first laser shot(¶0026, unillustrated laser beam from laser head 400) passing through a second opening(please see examiner annotated Fig. 1) in the masking layer(200,¶0022).

Regarding claim 17, Ahn teaches the method of claim 15, further comprising performing a second laser shot(¶0026, ¶0035, unillustrated laser beam from laser head 400 hitting second die 10, please see examiner annotated Fig. 1), the second laser shot(¶0026, unillustrated laser beam from laser head 400, please see examiner annotated Fig. 1) impacting the first package component(13, ¶0030) opposite a third conductive connector(131 of second die, ¶0030), the third conductive connector(131 of second die, ¶0030) being in physical contact with a fourth conductive connector(111 of second die, ¶0030) on the second package component(11, ¶0030).

Regarding claim 18, Ahn teaches the method of claim 17, wherein the second laser shot(¶0026, ¶0035, unillustrated laser beam from laser head 400 hitting second die 10, please see examiner annotated Fig. 1) is shaped by passing through a third opening(please see examiner annotated Fig. 1) in the masking layer(200,¶0022).

Ahn is silent in regards to the second laser shot(¶0026, ¶0035, unillustrated laser beam from laser head 400 hitting second die 10, please see examiner annotated Fig. 1) is shaped by passing through a fourth opening(please see examiner annotated Fig. 1) in the masking layer, and through a second partially transparent portion of the masking layer between the third opening and the fourth opening.

Yoon teaches a method for bonding semiconductor substrates(Fig. 1), wherein a laser shot(laser beam) is shaped by passing through third opening(right 132b, Fig. 1b) in the masking layer(132, ¶0042), through a fourth opening(left 132b, Fig. 1b) in the masking layer(132, ¶0042), and through a second partially transparent portion(132b, ¶0042) of the masking layer between the third opening(right 132b, Fig. 1b) and the fourth opening(left 132b, Fig. 1b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ahn, so that the second laser shot is shaped by passing through a fourth opening in the masking layer, and through a second partially transparent portion of the masking layer between the third opening and the fourth opening, as taught by Yoon, in order to prevent or reduce tilting and/or warpage and improve the reliability of the semiconductor die(¶0048).

Regarding claim 19, Ahn teaches the method of claim 18, wherein the first laser shot(¶0026, unillustrated laser beam from laser head 400)  and the second laser shot(¶0026, ¶0035, unillustrated laser beam from laser head 400 hitting second die 10, please see examiner annotated Fig. 1) are performed simultaneously(¶0035).

Regarding claim 20, Ahn teaches the method of claim 15, but is silent in regards to the first partially transparent portion is transparent to laser light in a range of 10% to 60%.

Yoon teaches a method for bonding semiconductor substrates(Fig. 1), wherein the first partially transparent portion(132c, ¶0042) o is transparent to laser light in a range of 10% to 60%(¶0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ahn, so that the first laser shot is shaped by passing through a first partially transparent portion of the masking layer adjacent to the first opening, as taught by Yoon, in order to prevent or reduce tilting and/or warpage and improve the reliability of the semiconductor die(¶0048).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2017/0301560 A1) as cited in the IDS of 7/22/2020 in view of Han et al. (US 2019/013376 A1).
Regarding claim 27, Yoon teaches the method of claim 26, wherein the laser beam(¶0028) passes through a second rectangular opening(left 132b, Fig. 1b) in the light-blocking layer(132, ¶0042), the second rectangular(left 132b, Fig. 1b) opening being separated from the first rectangular opening(right 132b, Fig. 1b) by a distance(width of 132a).

Yoon does not teach the distance(width of 132a) in a range of 5 mm to 40 mm.

Han teaches a method of forming a semiconductor device(Fig. 6) wherein the second rectangular opening(left 220) is separated from the first rectangular opening(right 220) by a distance in a range of 0.1 mm to 1.5 mm(¶0047). Han further teaches the heat transfer from the upper surface of the substrate C(Fig. 3) to first and second conductive connectors B(Fig. 3) is optimized by changing the distance(¶0047). Further, it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance in a range of 5 mm to 40 mm, in order to provide strong adhesion force and prevent the warpage of the substrate(¶0046).

Regarding claim 28, Yoon teaches the method of claim 27, wherein the laser beam(¶0028) passes through a partially transparent portion(132b, ¶0042) of the light-blocking layer(132, ¶0042), the partially transparent portion(132b, ¶0042) being between the first rectangular(right 132b, Fig. 1b) opening and the second rectangular opening(left 132b, Fig. 1b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2010/0348392 A1) Discloses a method of bonding semiconductor substrates.
Hendriks et al. (US 2018/0130683 A1) Discloses a method of bonding semiconductor substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892